IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         October 25, 2007
                                       No. 06-30970
                                                                      Charles R. Fulbruge III
                                                                              Clerk
HERBERT J. ROHR, JR.,

                                                  Plaintiff-Appellant,
v.

ALLSTATE INSURANCE CO.

                                                  Defendant,

STATE FARM MUTUAL AUTOMOBILE INSURANCE CO.

                                                  Defendant-Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                                   (05-CV-2820)


Before JONES, Chief Judge, and DeMOSS and STEWART, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Herbert J. Rohr, Jr. (“Rohr”) appeals the district court’s
grant of summary judgment to Defendant-Appellant State Farm Mutual
Automobile Insurance Co. (“State Farm”).1 We affirm.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
        The other two defendants in the case, Harold Savoie and Allstate Insurance Co., had
already been dismissed from the case because they had settled with Rohr for $94,000.
                                    No. 06-30970

              I.      FACTUAL AND PROCEDURAL BACKGROUND
      On July 16, 2004, Rohr was involved in a car accident with Horace Savoie
(“Savoie”) on LA 48 in Jefferson Parish, Louisiana. Savoie, driving a 1996
Toyota Corolla, ran a red light and struck Rohr, who was driving a 1987 Dodge
Ram. Savoie, now deceased, did not contest his liability for the accident.
      At the time of the accident, Savoie was a resident of Louisiana. Savoie
was insured by Allstate Insurance, holding a Louisiana policy with $100,000 of
liability coverage. The Dodge Ram involved in the accident was not owned by
Rohr, and did not have uninsured/underinsured motorist coverage (“UM
coverage”).        At the time of the accident, Rohr had a personal automobile
insurance policy issued by Appellee State Farm Mutual Insurance Co. (“State
Farm”) with UM coverage of $100,000 per person.
      Two years prior to the accident, Rohr had moved from Louisiana to
Mississippi. After Rohr moved to Mississippi, he contacted a Mississippi State
Farm agent regarding his Louisiana State Farm car insurance policy. Rohr
contends that the agent told him that his policies would be transferred to
Mississippi and that all coverage and protections would remain the same. On
May 20, 2002, his Louisiana State Farm policy was cancelled, and a new
Mississippi policy was issued. The new Mississippi policy was delivered to Rohr
in Mississippi.
      The Mississippi State Farm policy issued to Rohr provided that State
Farm “will pay damages for bodily injury an insured is legally entitled to collect
from the owner or driver of an uninsured motor vehicle.” Under the policy,
uninsured motor vehicle is defined, in part, as a vehicle which is “not insured or
bonded for bodily injury at the time of the accident” or a vehicle which is insured,
but “the limits of liability are less than the limits of liability of this coverage
under this policy.”



                                          2
                                     No. 06-30970

      Rohr filed suit against Savoie, Allstate Insurance, and State Farm. Rohr
claimed that he incurred over $30,000 in past medical bills and predicted that
he would incur $80,000 in costs for future surgery and hospital stays. Rohr
further alleged, that under his UM coverage, State Farm was liable for any
bodily injury damages exceeding Allstate’s coverage.
      State Farm filed for summary judgment, contending that there was no
genuine issue of fact that Rohr’s policy was issued and delivered to Rohr in
Mississippi and that, as a matter of law, State Farm had no UM exposure to
Rohr. The district court held a hearing on the motion on September 5, 2006 and
allowed testimony from Rohr. In an oral ruling from the bench, the district
judge granted State Farm’s motion for summary judgment.
                               II.     DISCUSSION
      Rohr points to two sources of error in the district court’s decision. First,
he argues that the district court erred in applying Mississippi law to the
dispute. Second, he argues that summary judgment was improper because
there are material disputes of fact that require resolution by a jury. We do
not find either of these arguments convincing.
A.    Choice of Law Determination
      First, the District Court correctly determined, under the relevant choice
of law principles, that Mississippi law applies. We review the district court’s
choice of law determination de novo, and give no deference to the district court’s
determination of state law. See, e.g., Cain v. Altec Indus., Inc., No. 06-30619,
2007 U.S. App. LEXIS 14866, at *3 (5th Cir. June 22, 2007).
      Federal courts sitting in diversity apply the choice of law principles of the
state in which they sit. Id. (citing Klaxon Co. v. Stentor Elec. Mfg. Co., Inc., 313
U.S. 487, 496 (1941)). Here, therefore, the court must apply Louisiana’s choice-
of-law principles to determine which state’s substantive law applies. Louisiana’s
Conflicts of Laws provisions “afford the balancing of competing interests between

                                          3
                                   No. 06-30970

states.” Champagne v. Ward, 893 So. 2d 773, 776 (La. 2005). In Champagne v.
Ward, the Louisiana Supreme Court announced the appropriate choice-of-law
analysis for automobile accident litigation involving parties and insurance
policies from other states. 893 So. 2d 773 (La. 2005); see also Abraham v. State
Farm Mut. Auto. Ins. Co., 465 F.3d 609 (5th Cir. 2006) (adopting and applying
Champagne’s choice of law analysis). Champagne instructs the court to first
consider the language of the UM laws from each involved state to determine if
the relevant provisions differ. Champagne, 893 So. 2d at 786; Abraham, 465
F.3d at 611. Then, if the respective laws are different, the court should conduct
a choice-of-law analysis as codified by Louisiana statute. Champagne, 893 So.
2d at 786; Abraham, 465 F.3d at 611.
      The Louisiana choice-of-law rules applicable here are found in Louisiana
Civil Code Annotated articles 3515 and 3537. Article 3515 states that when a
case involves contacts with other states, the applicable law is that “of the state
whose policies would be most seriously impaired if its law were not applied to
that issue.” LA. CIV. CODE ANN. ART. 3515. The factors used to determine the
state whose policies would be most impaired are: (1) the relationship of each
state to the parties and the dispute; and (2) the policies and needs of the
interstate and international systems, including the policies of upholding the
justified expectations of parties and of minimizing the adverse consequences that
might follow from subjecting a party to the law of more than one state. Id.; see
also Champagne, 893 So. 2d at 780-781. Article 3537, intended to be read in
conjunction with article 3515, provides “an illustrative list of the factual contacts
that are usually pertinent” in determining which state's policies would be most
impaired by the failure to apply its law. LA. CIV. CODE ANN. ART. 3537 cmt. c.;
see also Abraham, 465 F.3d at 612. Article 3537 requires the court to evaluate
the strength of the relevant policies in the light of:



                                         4
                                       No. 06-30970

       (1) the pertinent contacts of each state to the parties and the
       transaction, including the place of negotiation, formation, and
       performance of the contract, the location of the object of the
       contract, and the place of domicile, habitual residence, or business
       of the parties; (2) the nature, type, and purpose of the contract; and
       (3) the policies referred to in Article 3515, as well as the policies of
       facilitating the orderly planning of transactions, of promoting
       multistate commercial intercourse, and of protecting one party from
       undue imposition by the other.

LA. CIV. CODE ANN. ART. 3537; Abraham, 465 F.3d at 612.
       The starting point of Louisiana’s choice-of-law analysis requires the court
to consider the language of the UM provisions from each state to determine if the
provisions do, in fact, differ. Mississippi law defines “uninsured motor vehicle”
as “an insured motor vehicle, when the liability insurer of such vehicle has
provided limits of bodily injury liability for its insured which are less than the
limits applicable to the injured person provided under his uninsured motorist
coverage.” Miss. Code § 83-11-103(c). Under this statute, where a tortfeasor and
an injured driver carry liability coverage with matching limits, the insured is not
entitled to UM coverage. Dixie Ins. Co. v. State Farm Mut. Auto. Ins. Co., 614
So. 2d 918, 920 (Miss. 1992). Under Louisiana law, an “uninsured motor vehicle”
is defined as an “insured motor vehicle when the automobile liability coverage
on such a vehicle is less than the amount of damages suffered by an insured.”
LA. REV. STAT. § 22:680(2)(B).2 Thus, in this respect, the applicable Louisiana
statute is more generous than the Mississippi statute.                   The district court
correctly found, and the parties appear to agree, that there is a true conflict
between the two statutes.


       2
         This statute also provides that it applies only to UM policies “delivered or issued for
delivery” in Louisiana. La. Rev. Stat. § 22:680(2)(b). State Farm argues that this is
dispositive, but in Champagne, the Louisiana Supreme Court appeared to consider the state
of policy issuance and delivery just one factor in the choice-of-law analysis. Further, State
Farm has not pointed this court to any cases indicating that the failure of the policy to be
issued and delivered in Louisiana automatically means that Louisiana law doesn’t apply.

                                               5
                                  No. 06-30970

      Because the two states’ laws differ, a statutory choice of law analysis is
required to determine which state’s policies would be most seriously impaired
if its laws were not applied to this dispute. The first step in determining which
state’s law applies under the Louisiana choice-of-law provisions is to identify the
policies involved for each state. Champagne, 893 So. 2d at 787. The purpose of
Louisiana’s UM provision is to promote full recovery for innocent tort victims.
Any provisions reducing UM coverage by the amount of liability insurance of the
adverse driver is “clearly contrary to the uninsured motorist protection required
by Louisiana’s statute.” Champagne, 893 So. 2d at 788. On the other hand,
State Farm points to Mississippi’s great interest in the regulation of its
insurance industry and its interest in upholding Mississippi contracts. State
Farm’s argument is bolstered by the fact that Congress has allowed fifty states
to have their own uniform system of insurance regulations, indicating that states
have a strong interest in applying their insurance laws to policies issued in-
state. Zuviceh v. Nationwide Ins. Co., 786 So. 2d 340, 346 (La. Ct. App. 2001).
As Champagne recognized, the competing policy interests of Louisiana and
Mississippi are “profound.” 893 So. 2d at 788.
      To determine which state’s interests control, we evaluate the state
interests in light of each state’s relationship to the parties and the dispute. LA.
CIV. CODE ANN. ARTS. 3515 & 3537. Rohr points to the following in support of
Louisiana’s connection to the dispute: the accident occurred in Louisiana; his
insurance coverage was originally purchased in Louisiana before being
transferred to Mississippi in 2002; and that prior to his move in 2002, Rohr had
been a lifetime Louisiana citizen. Pointing out Mississippi’s connections to the
dispute, State Farm emphasizes that Rohr’s insurance policy was issued and
delivered in Mississippi; Rohr is a Mississippi citizen and was domiciled in
Mississippi at all times relevant to the dispute; and the insured vehicle is
registered and garaged in Mississippi.

                                         6
                                  No. 06-30970

      The district court found that considering the policies of each state, the
“overwhelming” contacts the parties have with Mississippi, and the interest that
Mississippi has in seeing that its laws are applied to policies executed within
Mississippi, Mississippi law should apply to the dispute. We agree. The district
court’s conclusion is supported by the Louisiana Supreme Court’s decision in
Champagne, which involved almost the exact same factual circumstances. In
Champagne, the plaintiff, a Mississippi resident insured by a Mississippi
insurance policy, was involved in a car accident in Louisiana, with a Louisiana
resident holding a Louisiana insurance policy. The plaintiff asserted that his
claims should be governed by Louisiana’s more generous UM provisions, but the
court rejected his claim. Applying Louisiana’s choice-of-law analysis, the Court
held that “Mississippi’s policies will be most seriously impaired if its law is not
applied.” Champagne, 893 So. 2d at 789. Further, the Court reasoned that
“[t]he application of Louisiana law to the insurance policy would result in the
abrogation of a Mississippi contract,” id., and that “plaintiff’s premium for UM
coverage was based on the application of Mississippi law to the contract.” Id.
See alsp Woodfield v. Bowman, 193 F.3d 354, 361 (5th Cir. 1999) (“Mississippi
has a more substantial interest in the uniform application of its laws governing
insurance contracts than Louisiana has in providing an insurance remedy to an
out-of-state resident who was injured while transitorily within the border of
Louisiana.”); Abraham, 465 F.3d at 612 (conducting a choice-of-law analysis in
the context of a UM claim and concluded that Mississippi’s laws, not Louisiana’s,
should apply).
      Rohr attempts to distinguish these cases, arguing that this case is “based
on completely different facts and law than the Champagne case.” Rohr argues
that because he “transferred” his policy from Lousiana to Mississippi, Louisiana
has a closer connection to the case and its policy interests are more significant.
Rohr cites no cases in support of this proposition. Moreover, the policy was not

                                        7
                                  No. 06-30970

in fact “transferred;” the Louisiana policy was cancelled and a new Mississippi
policy was issued. Rohr also argues that State Farm had a duty to notify him of
changes in his policy, and that State Farm failed to comply with this duty
because it never notified him that his coverage under the Mississippi policy
would be different than his coverage under his Louisiana policy. Further, Rohr
contends that State Farm affirmatively misrepresented the scope of coverage
under his policy, because the State Farm agent told him that his coverage would
be the same under his new Mississippi policy. Rohr does not explain why these
allegations are at all relevant to the choice of law analysis. The district judge
found that even if there was a dispute as to whether he had notice of the
Mississippi UM provision, that dispute is immaterial to the choice of law
determination.    Rohr’s arguments are not persuasive; the district court’s
determination that Mississippi substantive law applies was not in error.
B.    Grant of Summary Judgment
      The district court's grant of summary judgment is reviewed de novo.
Lancer Ins. Co. v. Shelton, 2007 U.S. App. LEXIS 18785, at *3 (5th Cir. 2007).
“Summary judgment is appropriate if the record shows ‘that there is no genuine
issue as to any material fact and the moving party is entitled to judgment as a
matter of law.’” Id. (quoting FED. R. CIV. P. 56(c)).
      Under the plain language of Rohr’s Mississippi State Farm policy and
Mississippi law, it is clear that, as a matter of law, State Farm has no uninsured
motorist exposure to Rohr. Rohr’s policy provides that State Farm will pay
damages for bodily damage caused by the operation of an uninsured motor
vehicle where a vehicle is not insured, or where it is underinsured, but only
when “the limits of liability [of the underinsured vehicle] are less than the limits
of liability of this coverage under this policy.” This language provides for UM
coverage only when the tortfeasor’s vehicle has no insurance or if the liability
coverage of the tortfeasor’s vehicle is less than the State Farm UM limits. Here,

                                         8
                                     No. 06-30970

Rohr’s State Farm policy provided $100,000 in UM coverage. The tortfeasor,
Savoie, carried a policy that also had $100,000 in UM coverage. The Mississippi
Supreme Court has held that “where a tortfeasor and an injured [driver] carry
liability insurance with matching limits, the insured is not entitled to UM
coverage under the statute, but is entitled to the liability limits under the
tortfeasor’s liability policy.” Dixie Ins. Co., 614 So. 2d at 920. Under the
language of his policy, and Mississippi state law, Rohr is not entitled to any
recovery under his UM coverage.
      However, Rohr argues that his policy in fact provides for $102,000 in
coverage– $100,000 UM coverage plus $2,000 of medical payments coverage.
Therefore, Rohr argues, his coverage is $2,000 more than the liability coverage
on the adverse vehicle, Savoie falls under the definition of uninsured motorist,
and Rohr is entitled to receive $100,000 compensation under the State Farm UM
coverage.    This argument is without merit.            As the district court noted,
applicable Mississippi law refers to UM coverage and not to additional medical
payment coverage. Further, the plain language of Rohr’s policy indicates that
he only has $100,000 of relevant coverage. The relevant policy language states:
“Under coverage U, uninsured motor vehicle means . . . land motor vehicle, the
ownership maintenance or use of which is . . . insured or bonded for bodily injury
liability at the time of the accident; but . . . the limits of liability are less than the
limits of liability of this coverage under this policy.” (emphasis added) The
term “this coverage” refers to the amount of coverage U– the uninsured motorist
coverage only. Thus, the coverage provided in Rohr’s policy matched the
coverage provided by Savoie’s policy, and Rohr is not entitled to any recovery
under his UM policy.




                                            9
                                     No. 06-30970

       Rohr’s second argument is that State Farm violated its duty to notify him
of changes in his policy3 and misrepresented the coverage he would have under
the Mississippi policy. Rohr appears to be arguing that, because of these
deficiencies, the UM coverage provided by his Mississippi policy should be read
to be equal to the coverage he would have been afforded under his previous
Louisiana policy. Under that policy, and Louisiana law, Rohr would be entitled
to coverage under his UM policy as long as his bodily damages exceeded the UM
coverage of the tortfeasor. Rohr’s argument is without both legal and factual
support. Even evaluating the record in the light most favorable to Rohr, it does
not appear that he presented a genuine issue of material fact as to whether he
did not receive adequate notice or as to whether State Farm’s agent affirmatively
misrepresented the scope of the Mississippi policy’s UM coverage. See, e.g.,
Lavespere v. Niagara Mach. & Tool Works, Inc. , 910 F.2d 167, 178 (5th Cir.
1990) (to demonstrate a genuine issue of material fact, the non-moving party
must set out specific facts that show a genuine material issue in dispute).
       Because there are no genuine disputes of material fact, and State Farm is
entitled to judgment as a matter of law, the district court’s grant of summary
judgment was proper.
III.   CONCLUSION
       For the reasons stated above, we AFFIRM the district court’s grant of
summary judgment.




       3
        In support of this argument, Rohr references a Louisiana statute, La. R.S. 22:63.1.
He does not explain why this Louisiana statute applies to him, a Mississippi resident.

                                            10